DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 5,275,251) in view of Stobbs et al. (WO 9622214 A1).
For claim 1, Thomsen et al. discloses a hydraulic steering arrangement 1 comprising: 
a supply port arrangement 2, 3 having a pressure port P and a tank port T; 
a working port arrangement L, R having two working ports L, R; 
a mechanical steering unit 4 connected to a steering wheel 5 and [being arranged between the supply port arrangement and the working port arrangement] (fig. 1, col. 5, lines 60 – 62 and col. 6, lines 3 – 5); 
supply valve means 14 [having a connection to the pressure port and to the working port arrangement] (col. 6, lines 38 – 56, via auxiliary pump line 15 and auxiliary tank line 16) and [being controlled by a controller 13] (col. 6, lines 67 – 68), and [a steering wheel sensor 7 connected to the controller] (col. 7, lines 1 – 2), 
[wherein the steering wheel sensor is mounted in a position of minimum play between steering wheel and steering wheel sensor] (fig. 1) and [detects at least a beginning of a movement of the steering wheel] (col. 5, lines 57 – 59, wherein a beginning of a movement of the steering wheel would be included in “position of the steering wheel” being sampled by the steering handwheel sensor), [wherein the controller actuates the supply valve means upon beginning of the movement, and the supply valve means supply hydraulic fluid to the working port arrangement] (col. 6, lines 42 – 47 and lines 67 – 68 and col. 7, lines 51 – 53),
[wherein the supply valve means supply a predetermined volume of hydraulic fluid to one of the working ports (L, R) indicated by the direction of rotation of the steering wheel upon activation of the steering wheel] (col. 6, lines 58 – 63), but does not explicitly disclose 
wherein a supply valve means stop supplying hydraulic fluid to the working port arrangement once the steering wheel reaches a deadband angle of the mechanical steering unit.
Stobbs et al. discloses [wherein a supply valve means stop supplying hydraulic fluid to the working port arrangement once the steering wheel reaches a deadband angle of the mechanical steering unit] (page 2, lines 5 – 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the deadband angle of Stobbs et al. with the hydraulic steering arrangement of Thomsen et al, wherein such deadband angle allows for regulation of unwanted turning of the turned wheels by providing no assist, thus improving overall vehicle safety during turning.
For claim 6, Thomsen et al. modified as above discloses the hydraulic steering arrangement, [wherein the predetermined volume is adjustable as function of at least one predetermined parameter] (col. 7, lines 60 – 63).
For claims 7 and 18, Thomsen et al. modified as above discloses the hydraulic steering arrangement [wherein the controller is connected to at least one additional sensor 12 sensing a characteristic of the steering arrangement] (col. 7, lines 1 – 3).
Claims 2, 3, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 5,275,251) in view of Stobbs et al. (WO 9622214 A1), and further in view of Pedersen et al. (US 2003/0196432 A1).
For claim 2, Thomsen et al. modified as above does not explicitly disclose the hydraulic steering arrangement wherein the supply valve means comprises a remotely controlled valve.
Pedersen et al. discloses [the use of a solenoid valve which is a particularly simple embodiment of a remote-controllable valve] (page 2, paragraph [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the solenoid valve of Pedersen et al. with the valve arrangement of Thomsen et al. modified as above to allow for overall increased cost effectiveness and improved response time, thus improving overall efficiency of the valve.
For claim 3, Thomsen et al. modified as above discloses the hydraulic steering arrangement [wherein the supply valve means comprises at least a solenoid valve] (in view of the modification above, the solenoid valve of Pedersen et al.).
For claims 11 and 12, Thomsen et al. modified as above discloses the hydraulic steering arrangement [wherein the supply valve means supply a predetermined volume of hydraulic fluid to one of the working ports indicated by the direction of rotation of the steering wheel upon activation of the steering wheel] (col. 6, lines 58 – 63).
For claims 14 and 15, Thomsen et al. modified as above discloses the hydraulic steering arrangement [wherein the controller is connected to at least one additional sensor 12 sensing a characteristic of the steering arrangement] (col. 7, lines 1 – 3).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 5,275,251) in view of Stobbs et al. (WO 9622214 A1), and further in view of Stephenson et al. (US 5,303,636).
For claim 8, Thomsen et al. modified as above does not explicitly disclose the hydraulic steering arrangement wherein a wheel angle sensor is connected to the controller.
Stephenson et al. discloses a power steering system comprising [a steered wheel position sensor 25] (col. 4, lines 45 – 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the steered wheel position sensor of Stephenson et al. with the hydraulic steering arrangement of Thomsen et al. modified as above to allow for monitoring of the steered wheel, thus improving overall steering and subsequent positioning/turning of the vehicle.
For claim 9, Thomsen et al. modified as above discloses the hydraulic steering arrangement [wherein the controller is part of a closed loop system] (fig. 1, abstract of Stephenson et al.).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 5,275,251) in view of Stobbs et al. (WO 9622214 A1), and further in view of Emmert et al. (US 2018/0297632 A1).
For claim 10, Thomsen et al. modified as above does not explicitly disclose the hydraulic steering arrangement wherein a steering unit input angle sensor is connected to the controller.
Emmert et al. discloses a steering sensor 119 is provided to monitor movement of a steering control 112, the steering control includes a steering wheel 116] (page 1, paragraph [0014]); [a controller 300 monitors spool position sensors 184, 188 to determine when the steering system 100 reaches its maximum capacity, the controller determines that the maximum steering capacity has been reached] (page 3, paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the spool sensor as taught by Emmert et al. with the hydraulic steering arrangement of Thomsen et al. modified as above to allow for safer and smoother feel during steering via monitoring when maximum steering capacity has been reached and inhibiting further rotation of the steering wheel, thus reducing overall accidents which may occur due to oversteering.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 5,275,251) in view of Stobbs et al. (WO 9622214 A1) and Pedersen et al. (US 2003/0196432 A1), and further in view of Stephenson et al. (US 5,303,636).
For claims 19 and 20, Thomsen et al. modified as above does not explicitly disclose the hydraulic steering arrangement wherein a wheel angle sensor is connected to the controller.
Stephenson et al. discloses a power steering system comprising [a steered wheel position sensor 25] (col. 4, lines 45 – 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the steered wheel position sensor of Stephenson et al. with the hydraulic steering arrangement of Thomsen et al. modified as above to allow for monitoring of the steered wheel, thus improving overall steering and subsequent positioning/turning of the vehicle.

Response to Arguments
Applicant’s arguments, see page 4, filed 5/11/22, with respect to the rejections of claim 5 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Thomsen et al. (US 5,275,251) in view of Wenzel et al. (WO 9622214 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611